En Jtjbz Asociado Señor Sstyder
emitió la opinión del tribunal.
El acusado apela de una sentencia de la corte de distrito imponiéndole un mes de cárcel por el delito de portar armas prohibidas.
La prueba fué que el acusado, administrador del Club Esquife, tuvo ciertas dificultades con un parroquiano en es-tado de embriaguez, y envió por un policía; que antes de éste llegar, el acusado sacó a la fuerza fuera del estableci-miento al parroquiano, quien se comportaba escandalosa-mente y quien le había pegado al acusado en la boca, hacién-dola sangrar; que el parroquiano se fué pero volvió con un cuchillo; que cuando el acusado se percató de este hecho, cogió su revólver, que estaba debajo de la barra; que en-tonces fué que llegó el policía arrestando a ambos, llevándo-los al cuartel. Según dice el Fiscal en su alegato, la única discrepancia entre la prueba del Pueblo y la del acusado es “ . . . que según los testigos de cargo ellos registraron y ocuparon en la persona del acusado y apelante en el cuartel de la policía el revólver en cuestión. Y según el acusado y apelante él mismo,le dijo a la policía que él tenía ese re-vólver y se lo entregó . . . ”. Convenimos con el Fiscal en que esta discrepancia no afecta la cuestión ante nos.
Aquí el acusado tenía derecho a guardar un revólver en su establecimiento. A causa de una situación amenazadora, portaba sobre su persona el revólver en dicho estableci-miento, cuando fué arrestado junto a su atacante y -llevado contra su voluntad al cuartel. No podemos convenir con la corte de distrito en que durante el viaje del Club al cuartel de la policía estaba bajo estas circunstancias portando ilc-galmente un arma prohibida (Cf. Mireles v. State, 192 S. W. 241 (Tex., 1917)).

La sentencia de la corte de distrito será revocada y se dictará nueva sentencia absolviendo al acusado.